DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaac (US 2018/0332768).
Regarding claim 1, Isaac discloses a control system (200 ¶0033) for an agricultural work vehicle, the control system comprising: at least one controller (410); at least one control input device (Inputs may include a user interface 460, input via header as disclosed in ¶0042) configured to send control signals to the at least one controller; and a header positioning assembly (16/18) configured to interchangeably couple a plurality of headers to a chassis of a traction unit (¶s 0036 and 0042 discloses the use of look up tables for various headers to determine an origin position), 

wherein the at least one controller is configured to output a plurality of control commands corresponding to the control signals generated by the at least one control input device (The different look up tables disclosed in ¶s 0036 and 0042 are used by the controller to send out different control commands depending on the type of header attached which corresponds to the input device); 
and wherein the control commands are configured to effect movement of the header positioning assembly between the plurality of orientations (Each different header would comprise unique settings).

Regarding claim 2, Isaac discloses wherein the at least one control input device is at least one operator control input device (460) configured to be actuated by an operator to generate the control signals (¶0042).

Regarding claim 3, Isaac discloses wherein actuation of the at least one operator control input device is dependent upon the one of the plurality of headers to be coupled to the chassis of the traction unit (¶0042).

Regarding claim 4, Isaac discloses wherein the at least one control input device includes at least one emitter and at least one receiver, wherein the at least one emitter is configured to generate and send the control signals and the at least one receiver is configured to receive the control signals from the at least one emitter and send the control signals to the at least one controller (¶0042 discloses the use of an automated transmission of the input via transmitter and receiver or through the user input).

Regarding claim 5, Isaac discloses wherein the emitter and the receiver are positioned on the traction unit (In the instance of user input, the interface 460 would be considered to comprise an emitter that sends an input signal to a receiver of the controller 610, both being on the traction unit).

Regarding claim 6, Isaac discloses wherein the emitter is positioned on one of the plurality of headers and the receiver is positioned on the traction unit (¶0042 combine receiver in communication with controller 610 is considered to be on the traction unit.  Each different header is understood to comprise its own unique emitter as each header may wirelessly transmit an input to the controller).

Regarding claim 7, Isaac discloses wherein the at least one control input device includes a plurality of emitters and at least one receiver, wherein the plurality of emitters are configured to generate and send the control signals and the at least one receiver is configured to receive the control signals from the plurality of emitters and send the control signals to the at least one controller (¶0042 discloses automatic wireless communication from a particular header and the use of automated transmission of the input via transmitter and receiver).

Regarding claim 8, Isaac discloses wherein one of the plurality of emitters is positioned on each of the plurality of headers, and wherein the at least one receiver is positioned on the traction unit (¶0042 combine receiver in communication with controller 610 is considered to be on the traction unit.  Each different header is understood to comprise its own unique emitter as each header may wirelessly transmit an input to the controller).

Regarding claim 9, Isaac discloses wherein each of the plurality of emitters generates a unique control signal associated with the one of the plurality of headers on which it is positioned (Each header would comprise a unique origin set up and function that correlates with the look-up table).

Regarding claim 15, Isaac discloses agricultural work vehicle (10) comprising: a plurality of headers (¶s 0036 and 0042 discloses the use of look up tables for various headers to determine an origin position); a traction unit having a chassis (inherent to combine 10); a header positioning assembly (16/18)  configured to interchangeably couple the plurality of headers to the chassis (¶s 0036 and 0042 discloses the use of look up tables for various headers to determine an origin position), wherein the header positioning assembly is moveable between a plurality of orientations with each of the plurality of orientations providing a unique mechanical advantage (¶s 0036 and 0042 discloses that the origin position comprises ideal roll, pitch and height settings. A different pitch setting between headers via actuator 16C for example would change the mechanical advantage the actuator 16C has between the face plate mount 18 and feeder housing 12);  
wherein the at least one controller is configured to output a plurality of control commands corresponding to the control signals generated by the at least one control input device (The different look up tables disclosed in ¶s 0036 and 0042 are used by the controller to send out different control commands depending on the type of header attached which corresponds to the input device); 
and wherein the control commands are configured to effect movement of the header positioning assembly between the plurality of orientations (Each different header would comprise unique settings).

Regarding claim 16, Isaac discloses wherein the at least one control input device is at least one operator control input device (460) configured to be actuated by an operator to generate the control signals, and wherein actuation of the at least one operator control input device is dependent upon the one of the plurality of headers to be coupled to the chassis of the traction unit (¶0042).

Regarding claim 17, Isaac discloses wherein the at least one control input device includes at least one emitter and at least one receiver, wherein the at least one emitter is configured to generate and send the control signals and the at least one receiver is configured to receive the control signals from the at least one emitter and send the control signals to the at least one controller (¶0042 discloses the use of an automated transmission of the input via transmitter and receiver or through the user input).

Regarding claim 18, Isaac discloses wherein the emitter is positioned on one of the plurality of headers and the receiver is positioned on the traction unit (¶0042 combine receiver in communication with controller 610 is considered to be on the traction unit.  Each different header is understood to comprise its own unique emitter as each header may wirelessly transmit an input to the controller).

Regarding claim 19, Isaac discloses wherein the at least one control input device includes a plurality of emitters and at least one receiver, wherein the plurality of emitters are configured to generate and send the control signals and the at least one receiver is configured to receive the control signals from the plurality of emitters and send the control signals to the at least one controller (¶0042 discloses automatic wireless communication from a particular header and the use of automated transmission of the input via transmitter and receiver).

Regarding claim 20, Isaac discloses wherein one of the plurality of emitters is positioned on each of the plurality of headers, and wherein the at least one receiver is positioned on the traction unit, and wherein each of the plurality of emitters generates a unique control signal associated with the one of the plurality of headers on which it is positioned (¶0042 combine receiver in communication with controller 610 is considered to be on the traction unit.  Each different header is understood to comprise its own unique emitter as each header may wirelessly transmit an input to the controller).

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Examiner, Art Unit 3671